Per Curiam.
Plaintiff was not entitled to treble damages under section 535 of the Real Property Law (as added by Laws of 1920, chap. 930), as directed by the court after the verdict of $500., That section applies where a person is disseized, ejected or put out of real property in a forcible manner. Plaintiff was neither disseized, ejected nor put out of her possession. The *261defendants were guilty of a trespass. Furthermore, the section, which re-enacted section 1669 of the Code of Civil Procedure, only applies where the force is unusual, tends to bring about a breach of the peace, and the entry is with a strong hand, or a multitude of people, or in a riotous manner, or with personal violence, or with threat and menace to life and limb, or under circumstances which would • naturally inspire fear and lead one to apprehend danger of personal injury if he stood up ip. defense of his possession. (Hallock v. N. Y. C. & H. R. R. R. Co., 202 N. Y. 201.) None of such conditions was present here. Besides, '.plaintiff was not entitled under the section named to treble damages Jor injuries to her personal property.
The judgment should be modified by reducing the amount thereof to the sum of $500, with appropriate costs in the Trial Term, and as so modified affirmed, without costs.
Present — Kelly, P. J., Manning, Young, Kapper and Lazansky, JJ.
Judgment modified by reducing the amount thereof to the sum of $500, with appropriate costs in the Trial Term, and as so modified unanimously affirmed, without costs.